PER CURIAM:
Claimant, by purchase orders dated 12/18/84 and 5/13 85, agreed to provide respondent with materials for the periods of time of January 14, 1985 - March 15, 1985 and May 1, 1985 - December 30, 1985. Included in these materialize were three training films. These films were not returned to claimant, and claimant now seeks $300.00 as reimbursement for the films.
John F. Bennett, Executive Director of the West Virginia Safety Council, Inc., testified that films are not purchased under a training program, but only leased for a one-year period of time. When the initial purchase of a training program kit is made, the one-year lease is included. He submitted a copy of the order form identifying the one-year lease and a page from an NSC catalogue which clearly identifies it as a film lease. He stated that he had supplied these documents to respondent's employee, John Sinfield. Mr. Bennett agreed that respondent paid $16,500.00 for the materialize and instruction which included a postage or freight charge.
Respondent offered no evidence to dispute the fact that the films in question were not returned to the claimant. Respondent failed to prove that the missing films were to a part of the materials and instruction provided the agency and need not be returned to the claimant. The Court therefore makes an award in the amount of $300.00.
Award of $300.00.